NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0035-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MATEO FRANCISCO-ACOSTA,

     Defendant-Appellant.
_____________________________

                   Submitted November 16, 2021 – Decided December 30, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 03-09-1231.

                   Raymond S. Santiago, attorney for appellant.

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel and on the brief).

PER CURIAM
      Defendant Mateo Francisco-Acosta appeals from the July 24, 2020 order

of the Law Division denying his fourth petition for post-conviction relief (PCR).

We affirm.

                                        I.

      In 2003, a grand jury indicted defendant, charging him with: (1) third-

degree possession of cocaine, N.J.S.A. 2C:35-10(a)(1) (count one); third-degree

possession of cocaine with intent to distribute, N.J.S.A. 2C:35 -5(a)(1) and

N.J.S.A. 2C:35-5(b)(3) (count two); and second-degree possession of a firearm

while engaged in drug activity, N.J.S.A. 2C:35-5 and N.J.S.A. 2C:39-4.1(a)

(count three).

      On November 13, 2003, pursuant to an agreement, defendant entered a

guilty plea to counts two and three of the indictment. Defendant, who is not a

United States citizen, was represented by counsel. Next to the question "[d]o

you understand that if you are not a United States citizen or national, you may

be deported by virtue of your plea of guilty?" the plea form has the entry "N/A."

The entry was made by defendant's attorney who was at the time in possession

of a police report indicating that defendant is not a United States citizen.

      On January 16, 2004, the court sentenced defendant pursuant to the

agreement to an aggregate five-year term of imprisonment. The State agreed to


                                                                               A-0035-20
                                        2
dismiss count one of the indictment, along with all charges arising from the same

incident against co-defendant Zulma Baez, who was defendant's girlfriend.

      On July 19, 2004, defendant filed a petition for PCR. He alleged that the

trial court failed to elicit a sufficient factual basis to accept his guilty plea to the

weapons charge. The trial court denied defendant's first PCR petition on August

25, 2004. Defendant did not appeal from the denial of his first PCR petition.

      On July 26, 2004, while defendant's first PCR petition was pending, he

received a notice from the Immigration and Naturalization Service (INS) that he

was subject to deportation as a result of his guilty plea.

      On April 21, 2006, defendant filed his second PCR petition. On April 25,

2006, the trial court denied defendant's second PCR petition pursuant to Rule

3:22-4 because the claims he raised could have been, but were not, raised in the

first PCR petition.

      On May 11, 2006, defendant moved to reconsider the order denying his

second PCR petition, arguing that his plea counsel was ineffective because he

did not advise him of the risk of deportation from the guilty plea.

      On December 8, 2006, the trial court held an evidentiary hearing on

defendant's motion. On December 19, 2006, the trial court denied defendant's

motion.


                                                                                 A-0035-20
                                           3
      We affirmed the denial of defendant's second PCR petition.         State v.

Francisco-Acosta, No. A-2075-06 (Oct. 9, 2007). We held that

            [a]lthough we agree with defendant that the evidence
            adduced at the PCR hearing permitted no finding except
            that defendant's attorney should have but failed to
            advise of the deportation consequences of defendant's
            guilty plea, we conclude there was ample evidence to
            support the judge's findings that, even if proper advice
            had been provided, it was not reasonable to believe that
            defendant would have decided to go to trial.

Our conclusion was based on the strength of the evidence against defendant and

the dismissal, as part of the agreement, of charges against Baez. The Supreme

Court denied defendant's petition for certification. State v. Francisco-Acosta,

194 N.J. 445 (2008).

      On December 7, 2011, defendant filed a third PCR petition alleging he

received ineffective assistance of counsel with respect to his first PCR petition.

On August 6, 2015, the trial court denied defendant's third PCR petition. 1

      On August 11, 2016, defendant received a notice to appear for his removal

in immigration court.     That proceeding was terminated without prejudice




1
  The delay in resolution of defendant's third PCR petition appears to have been
the result of a stay of proceedings to await the outcome in State v. Gaitain, 209
N.J. 339 (2012).
                                                                              A-0035-20
                                        4
because of a defect in the notice. On October 12, 2018, defendant received a

second notice to appear for his removal in immigration court.

      On September 4, 2019, defendant filed a fourth PCR petition reiterating

the claims he alleged in his second petition. On December 2, 2019, the trial

court ordered defendant to show cause why his fourth PCR petition should not

be dismissed as untimely pursuant to Rule 3:22-4(b) and Rule 3:22-12(a)(2).

      On July 24, 2020, Judge Guy P. Ryan issued an order and written opinion

concluding defendant's fourth PRC petition was untimely. The judge rejected

defendant's argument that his receipt of the October 12, 2018 notice to appear

for his removal was a new factual predicate on which he sought relief, triggering

a one-year period to file the fourth PCR petition under Rule 3:22-12(a)(2)(B).

To the contrary, the judge found that defendant was aware he was facing

deportation when he received the July 26, 2004 notice from the INS. Judge

Ryan concluded that "it is not the date of court notice for immigration court that

controls in this matter, but the date upon which petitioner became aware of the

potential immigration consequences" of his guilty plea.

      In addition, Judge Ryan concluded that defendant's fourth PCR petition

was procedurally barred by Rule 3:22-5 because his claims of ineffective

assistance of plea counsel were raised and decided in his second PCR petition.


                                                                            A-0035-20
                                        5
      Finally, the judge concluded that the court did not have the authority to

relax the rules to enlarge the time in which defendant could file his fourth PCR

petition. See State v. Jackson, 454 N.J. Super. 284, 292 (App. Div. 2018)

(holding that "enlargement of Rule 3:22-12's time limits is absolutely

prohibited.") (quotations omitted). Judge Ryan noted that a defendant's alleged

excusable neglect in making a timely filing may be considered only to extend

the time in which to file a first PCR petition. See Rule 3:22-12(a)(1)(A).

      This appeal followed. Defendant makes the following arguments .

            POINT I

            THE TRIAL COURT ERRED WHEN IT DISMISSED
            THE FOURTH PCR MOTION AS BEING
            UNTIMELY.

            POINT II

            THE   DEFENDANT'S    TRIAL   ATTORNEY
            PROVIDED INEFFECTIVE ASSISTANCE OF
            COUNSEL RENDERING HIS PLEA DEFECTIVE.

            POINT III

            THE TRIAL COURT FAILED TO WARN THE
            DEFENDANT ABOUT THE CONSEQUENCES
            UPON HIS IMMIGRATION STATUS AT THE TIME
            OF HIS GUILTY PLEA OR SENTENCING (Not
            Raised Below).




                                                                             A-0035-20
                                       6
                                        II.

      We find insufficient merit in these arguments to warrant extended

discussion in a written opinion. R. 2:11-3(e)(2). We affirm the July 24, 2020

order substantially for the reasons expressed in the thorough and comprehensive

written opinion of Judge Ryan. We add only the following brief comments.

      Rule 3:22-4(b) requires that a second or subsequent PCR petition be

dismissed unless it is timely filed in accordance with Rule 3:22-12(a)(2). That

Rule provides that a second or subsequent PCR petition must be filed within one

year of the latest of one of three events.       See Rule 3:22-12(a)(2)(A)-(C).

Defendant argues that subsection (B) of the rule applies because the October 12,

2018 notice to appear for his removal is a "factual predicate for . . . relief" that

"could not have been discovered earlier through the exercise of reasonable

diligence . . . ."   R. 3:22-12(a)(2)(B). We agree with Judge Ryan's well-

supported conclusion that defendant was aware of the potential immigration

consequences of his guilty plea when he received the July 26, 2004 notice from

the INS, and the 2018 notice, which cured a procedural defect in the prior notices

sent to defendant, does not constitute a previously undiscoverable fact triggering

a new one-year period to file a second or subsequent PCR petition.




                                                                              A-0035-20
                                         7
      Defendant's knowledge of the potential immigration consequences of his

guilty plea prior to his receipt of the 2018 notice is amply illustrated by the fact

that defendant raised his trial counsel's failure to advise him of that very issue

in his second PCR petition, which was decided by the trial court and affirmed

by this court. As Judge Ryan found, defendant's fourth PCR petition raises the

same claims of ineffective assistance of counsel he asserted in his second

petition. This constitutes an independent basis for dismissal of the fourth

petition under Rule 3:22-5.

      Affirmed.




                                                                              A-0035-20
                                         8